Citation Nr: 0027114	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1967 to May 1969.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in October 
1998, and provided to the veteran in November 1998, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO denied a claim of entitlement to 
service connection for a low back disorder.


FINDING OF FACT

The veteran has not submitted competent medical evidence of a 
nexus or relationship between a currently diagnosed back 
disorder and service.


CONCLUSION OF LAW


The veteran has not submitted a well-grounded claim for 
service connection for a low back disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred a low back disorder in 
service or aggravated a congenital lumbar disorder in 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1153 (West 1991 & Supp. 
2000).  Service connection may also be granted when certain 
chronic diseases, including arthritis, are manifested to a 
degree of 10 percent disabling within one year of service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 38 
C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  Where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology, the claim is well-grounded.  See id. at 498.  

A pre-existing disease or injury will be considered to have 
been aggravated in service, where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Temporary flare-ups will not be considered to be an increase 
in severity.  See Hunt v. Derwinski, 1 Vet. App. 292, 295 
(1991).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
See 38 C.F.R. § 3.306(b). 

In order for a service connection claim to be well-grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between an 
in-service disease or injury and the current disability.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

Before a review of the merits of a claim may be undertaken, 
the veteran must first submit a well-grounded claim.  See 38 
U.S.C.A. § 5107(a).  If a well-grounded claim is established, 
VA then has a duty to assist the claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  See 38 U.S.C.A. § 5107(a).  

The veteran's service medical records are devoid of evidence 
that he was treated for a back disorder in service.  The 
veteran's service separation examination, conducted in May 
1969, reflects that his musculoskeletal system and spine were 
normal.  

The post-service medical evidence of record relevant to a 
back disorder is dated in December 1978.  The December 1978 
clinical note relates that the veteran injured his back at 
work earlier that month.  The medical record states that the 
veteran had no past difficulty.  Simple back strain was the 
assigned diagnosis.

Work injury reports dated from November 1978 to October 1981 
reflect that the veteran reported and sought treatment for 
back injuries incurred at work on numerous occasions.  

Clinical records dated in September 1980 reflect that the 
veteran injured his back at work the previous month and had 
back pain since that time.  Acute lumbar strain was 
diagnosed.  

Radiologic examinations of the veteran's spine conducted in 
October 1981 disclosed a Grade I spondylolisthesis at L5.  

A private medical statement dated in September 1992 reflects 
that the veteran had neck and upper back pain, with mild 
cervical degenerative joint disease, in addition to a Grade 2 
spondylosis and spondylolisthesis at L5.  The evidence also 
reflects that the veteran's workers' compensation program, in 
September 1993, accepted certain back disorders as pre-
existing the veteran's employment and as aggravated by that 
employment.  

A private medical statement dated in January 1999 reflects 
that the veteran had been previously diagnosed as having a 
Grade II spondylolisthesis, and reflects that the veteran 
reported that he first noticed back pain while he was in the 
military, when he was part of a team lifting 200-pound 
artillery shells.  This medical statement is devoid of any 
opinion as to whether the veteran's spondylolisthesis was 
incurred or aggravated in service.  The examiner notes the 
veteran's report that, since his service, he has back pain 
whenever he "overuses" his back.

A private medical state from a chiropractor dated in January 
1999 reflects that the veteran sought treatment for back 
pain, and reflects that the veteran had previously been 
treated by the same provider for back pain in 1987.  The 
chiropractor stated he could not determine whether the 
veteran's lumbar spondylolisthesis was acquired or 
congenital, although, since the veteran's brother had 
indicated he had the same disorder, it could well be 
congenital.  It was indicated that lifting in service could 
have injured his back and initiated the spondylolisthesis, 
but that if this were the case the veteran would have been 
able to identify a specific injury during service or would 
have related being in fairly constant pain if repetitive 
trauma were causative.

The veteran's brother submitted a statement in February 1999.  
However, as that statement provides no information as to the 
veteran's low back disorder, it is not probative as to the 
claim on appeal, although it does support the veteran's 
contention that medical evidence from facilities at which the 
veteran reported he sought treatment proximate to service are 
no longer available.

At a personal hearing conducted before the RO in July 1999, 
the veteran contended that he first manifested back pain in 
service when handling the ammunition for 8-inch Howitzers.  
He eventually sought a different MOS (military occupational 
specialty) in service as a result of his back pain.  The 
veteran testified that he continued to have back pain 
continuously at work after he returned from service, causing 
him to frequently change jobs.  However, the medical records 
of his treatment for back pain proximate to service are 
unavailable.  

The veteran spouse testified that activities he was able to 
do prior to service, such as playing football, he was never 
able to do after returning home from service, even before he 
injured his back at work.

A May 1999 statement of an acquaintance, M.R., indicates that 
he first met the veteran in 1971.  M.R. stated that the 
veteran used to play softball when he first knew the veteran, 
but had to cease that activity as a result of back pain.

The veteran's representative argues, in a June 2000 
statement, that the medical opinions of record support the 
veteran's claim that his back problems arose from constantly 
lifting heavy shells in service.  However, the Board does not 
agree.  

Specifically, there is no medical opinion of record that 
establishes a plausible claim that the veteran's lumbar 
disorder was incurred in service.  The clinical records 
associated with the claims file which are closest to the time 
of the veteran's discharge, the records in 1978 through 1981, 
do not reflect that the veteran complained of chronic back 
pain beginning in service, and reflect that spondylolisthesis 
was not diagnosed until 1981, more than 10 years after the 
veteran's service discharge.

September 1993 correspondence which reflects that the 
veteran's spondylitis and degenerative disc disease were 
accepted as aggravated by the veteran's employment do not 
provide any link between the disorders present in 1993 and 
the veteran's service.  

The medical evidence of record reflects that the veteran 
reported that his back first became symptomatic in service.  
However, there is no medical opinion that any of the 
veteran's current back disorders first arose in service or 
are related to service.  The transcription by a medical 
professional of a lay report as to history does not transform 
that lay history into competent medical evidence which may 
establish a well-grounded claim.  See, e.g., LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995). 

The veteran's service medical records establish that he did 
not seek medical treatment for back pain during service.  The 
veteran's testimony that his back hurt when he handled the 
200-pound munitions for the Howitzers he worked with is 
certainly credible.  Accepting the veteran's contention that 
he had back pain in service, however, does not render the 
veteran's testimony competent medical evidence as to the 
diagnosis of the claimed back disorder in service or that a 
current disorder is related to those service complaints.  
Similarly, accepting the veteran's testimony that he had back 
pain in service as credible, the veteran's testimony is not 
competent medical evidence that a pre-existing back disorder 
was permanently aggravated in service.

The January 1999 medical statements reflect that the veteran 
reported that he had back pain in service, and that the 
veteran reported episodic back pain since service "when he 
overuses his back."  These medical statements, however, do 
not provide a medical opinion that the veteran incurred a 
back disorder or permanently aggravated a pre-existing back 
disorder during service or that any currently diagnosed back 
disorder is related to service.  

In summary, there is no medical evidence that the veteran 
sought treatment for a back disorder or reported complaints 
of back pain in service.  There is no evidence that shows 
that a veteran had a chronic condition either in service or 
during an applicable presumptive period.  The medical 
evidence does not establish that back symptoms noted in 
service were present continuously and chronically after 
service.  In particular, the December 1978 medical evidence 
reflects that the veteran reported no previous treatment for 
or problems with back pain, stating that the veteran, who was 
seeking treatment for back pain, had "no past 
difficulties."  In the absence of medical opinion that the 
veteran demonstrated continuity of symptomatology after 
service, and in the absence of medical opinion which relates 
the present condition to the symptomatology the veteran has 
reported following service, the claim cannot be considered 
well-grounded under 38 C.F.R. § 3.303.  See Savage, supra.  
There is no medical evidence or opinion that links either 
incurrence or aggravation of a current lumbar disorder to the 
veteran's service. 

The evidence clearly establishes that the veteran currently 
has a lumbar disorder.  However, this evidence meets only one 
of the three requirements of a well-grounded claim.  The 
veteran has been so notified.  The veteran has not identified 
any additional evidence that might serve to well ground the 
claim.  In particular, at his personal hearing, the veteran 
testified that he did not have a pre-employment medical 
examination at either of the jobs he had proximate to 
service, and testified that the clinical records of the 
physician he saw proximate to service were unavailable.  

The Board is unaware of any information in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist that, if obtained, would well ground the 
veteran's claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The claim must be denied.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a low back disorder is denied.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


